           Case 4:20-cv-03454-HSG Document 56 Filed 09/24/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2
     ERIC WOMACK
3    Assistant Branch Director, Federal Programs Branch
     United States Department of Justice, Civil Division
4
5    RACHAEL L. WESTMORELAND (GA Bar No. 539498)
     Email: Rachael.Westmoreland@usdoj.gov
6    Trial Attorney, Federal Programs Branch
7    United States Department of Justice, Civil Division
     1100 L St., NW
8    Washington, DC 20005
     Tel: 202-514-1280
9    Fax: 202-616-8470
10
     Counsel for Defendants
11
                                 UNITED STATES DISTRICT COURT
12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                    OAKLAND DIVISION

14    ROBIN HALL and STEVEN SUMMERS,                                 CASE NO. 4:20-CV-03454-HSG
      individually and on behalf of all others similarly
15    situated,                                                      DEFENDANTS’ SUPPLEMENTAL
16                                                                   BRIEF
                      Plaintiffs,
17                                                                   Hearing Date: September 10, 2020
               v.
                                                                     Time: 2:00 p.m.
18
                                                                     Hon. Haywood S. Gilliam, Jr.
      UNITED STATES DEPARTMENT OF
19
      AGRICULTURE and GEORGE ERVIN
20    “SONNY” PERDUE III, in his official capacity as
      United States Secretary of Agriculture,
21
                        Defendants.
22
23
24
25
26
27
28



     Hall, et al. v. USDA, et al., 4:20-cv-03454-HSG – Defs.’ Supp. Brief
           Case 4:20-cv-03454-HSG Document 56 Filed 09/24/20 Page 2 of 4




1            Pursuant to the Court’s September 10, 2020 order, Defendants hereby submit the
2    following supplemental brief regarding the applicability of Chevron deference to the United
3    States Department of Agriculture’s (“USDA”) interpretation of § 2302 of the Families First
4    Coronavirus Response Act. An agency’s statutory interpretation rendered in the course of an
5    informal adjudication generally receives such deference, but if this Court determines that
6    USDA’s adjudication of California’s application for emergency allotments is immaterial to
7    Plaintiffs’ claims—and that they have, instead, limited their challenge to the facial validity of
8    USDA’s guidance—then the appropriate course is to dismiss on standing grounds rather than to
9    apply Chevron deference.
10           1.       The Supreme Court and the Ninth Circuit have delineated when an agency’s
11   interpretation of statutory language merits deference under Chevron, U.S.A., Inc. v. Nat. Res. Def.
12   Council, Inc., 467 U.S. 837 (1984): Chevron deference is appropriate when “it appears that
13   Congress delegated authority to the agency generally to make rules carrying the force of law, and
14   that agency interpretation claiming deference was promulgated in the exercise of that authority.”
15   U.S. v. Mead Corp., 533 U.S. 218, 226-27 (2001). Thus, “[t]he Supreme Court routinely accords
16   Chevron deference to statutory interpretation performed by agencies in the course of informal
17   adjudications, including an informal adjudication in the form of a letter,” because such
18   adjudications carry the force of law. Navajo Nation v. Dep’t of Health and Human Servs., 285
19   F.3d 864, 872 (9th Cir. 2002) (vacated on other grounds). However, non-binding “interpretations
20   contained in policy statements, agency manuals, and enforcement guidelines, all of which lack
21   the force of law[,] do not warrant Chevron-style deference.” Christensen v. Harris Cty., 529 U.S.
22   576, 587 (2000).
23           2.       As relevant to § 2302, USDA’s template request for emergency allotments,
24   HALL_00000111-114, 128-130, ECF No. 43-3, is properly considered interpretative guidance
25   that—standing alone—lacks the force of law necessary to trigger Chevron deference. Cf. Aleman
26   v. Glickman, 217 F.3d 1191, 1197 (9th Cir. 2000) (noting that a USDA Q&A document sent to

27   state agencies “do[es] not warrant Chevron-style deference”). But, when USDA expressly
28   reiterated and relied upon that guidance in the course of denying California’s request for

                                                             1


     Hall, et al. v. USDA, et al., 4:20-cv-03454-HSG – Defs.’ Supp. Brief
           Case 4:20-cv-03454-HSG Document 56 Filed 09/24/20 Page 3 of 4




1    emergency allotments (indeed, over California’s counterarguments about “the plain language of
2    the Act and the circumstances leading to the passage of the Act,” see HALL_00000132-133), the
3    Secretary was engaging in statutory interpretation in a manner that carried the force of law. Thus,
4    the Secretary’s interpretation of § 2302 in the context of exercising his “delegated . . . authority
5    to adjudicate” California’s application would be entitled to Chevron deference. See Navajo
6    Nation, 285 F.3d at 872.
7            3.       The difficulty in determining whether Chevron applies here is a function of
8    Plaintiffs’ tactical maneuvering in this litigation. On the one hand, Plaintiffs’ asserted injury
9    arises entirely from USDA’s adverse adjudication of California’s application for emergency
10   allotments, and their requested relief would require this Court to impose on USDA a rule of
11   decision applicable to the Department’s adjudications of future California requests. There is little
12   doubt that, if California were here challenging USDA’s initial denial of its application—and,
13   accordingly, complaining of the same retrospective injury and seeking the same prospective relief
14   as Plaintiffs—Chevron would govern that challenge. See University Medical Center of Southern
15   Nevada v. Thompson, 380 F.3d 1197 (9th Cir. 2004) (applying Chevron deference to agency’s
16   interpretation of ambiguous statutory language in the course of adjudicating hospital’s
17   application for Medicare reimbursement). But on the other hand, Plaintiffs have expressly
18   disclaimed any challenge to USDA’s denial of California’s requests, see Defs.’ Reply in Support
19   of their Mot. for Summ. J. 4, n.1, ECF No. 50, and assert instead that they are aggrieved by the
20   mere existence of the guidance—a document that neither binds them to any legal duties nor
21   creates any concrete and redressable injury independent of its application in an adjudication. The
22   oddity of this posture highlights Plaintiffs’ lack of standing to challenge USDA’s guidance, their
23   inability to prove a redressable injury, and the overbroad nature of the relief they seek, as
24   explained more fully in Defendants’ principal briefs.
25           In short, Plaintiffs should not be permitted to have it both ways: Either they are, in fact,
26   asking this Court to review the application of the Secretary’s interpretation in the context of

27   California’s requests for emergency allotments—in which case Chevron deference applies—or
28   they are challenging the existence of a piece of a paper that neither binds nor injures them—in

                                                             2


     Hall, et al. v. USDA, et al., 4:20-cv-03454-HSG – Defs.’ Supp. Brief
           Case 4:20-cv-03454-HSG Document 56 Filed 09/24/20 Page 4 of 4




1    which case Plaintiffs cannot demonstrate standing.
2            4.       In any event, USDA’s interpretation of § 2302 is, at minimum, “entitled to respect”
3    under Skidmore v. Swift, 323 U.S. 134 (1944). Aleman, 217 F.3d at 1197. Views contained in
4    guidelines “are entitled to so-called Skidmore deference insofar as they constitute a body of
5    experience and informed judgment to which courts and litigants may properly resort for
6    guidance.” Wilderness Watch, Inc. v. U.S. Fish and Wildlife Serv., 629 F.3d 1024, 1034-35 (9th
7    Cir. 2010) (internal quotation omitted). This Court’s deference to the Secretary’s reasonable
8    interpretation is appropriate in light of USDA’s “specialized experience” in administering SNAP
9    in exigent settings, the “broader investigations and information available to the agency,” and “the
10   value of uniformity in its administrative and judicial understandings of what a national law
11   requires.” Mead Corp., 533 U.S. at 234. The weight given to USDA’s interpretation in this case
12   is warranted in light of “the thoroughness evident in its consideration, the validity of its reasoning,
13   its consistency with earlier and later pronouncements, and all those factors which give it power
14   to persuade, if lacking power to control.’” Price v. Stevedoring Servs. of Am., Inc., 697 F.3d 820,
15   832 (9th Cir. 2012) (quoting Skidmore, 323 U.S. at 139-40). Thus, regardless of the framing of
16   Plaintiffs’ claims and the species of deference applicable thereto, Defendants are entitled to
17   summary judgment.
18
     Dated: September 24, 2020                  Respectfully submitted,
19
20                                              JEFFREY BOSSERT CLARK
                                                Acting Assistant Attorney General
21
                                                ERIC WOMACK
22                                              Assistant Branch Director, Federal Programs Branch

23                                              /s/ Rachael L. Westmoreland
                                                Rachael L. Westmoreland
24                                              Trial Attorney
                                                Federal Programs Branch
25
26
27
28

                                                             3


     Hall, et al. v. USDA, et al., 4:20-cv-03454-HSG – Defs.’ Supp. Brief
